DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the amendment and remarks of 04/04/2022 and the amendment and remarks of 10/20/2021.

By the amendment of 04/04/2022, claims 1, 2, 4, 6, 7, 9, 10, 12-16 and 18-20 have been amended. Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant’s amendment of claims 15 and 16 has overcome the corresponding claim objections of the Non-Final Rejection of 09/02/2021. The corresponding objections are withdrawn.

Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
Applicant argues (Remarks 02/04/2022 pages 7-8) that:
“The Office Action asserts that page 2, paragraphs 5-8 of Edell disclose this element. The assertion is respectfully traversed. Such paragraphs describe a dataset that included labeled closed ended questions. This dataset was not directly used to train a model but was modified by “converting the dataset into text files and putting them into folders with labels ‘openended’ and ‘yes no’.” The modified dataset was used to train the model as indicated on page 6 of Edell. There is no intent defined for detecting closed ended queries as claimed, nor is a model generated “that classifies closed ended queries” as claimed. 
Defining the intent for detecting closed ended queries in claim 1 is a separate element from providing the training data, which occurs in the next two elements of claim 1. There is no such separate element in Edell, as the provision of the training data is essentially being equated to defining the intent. As there is no separate defining of the intent in Edell, Edell does not show the claimed subject matter in identical detail and the rejection should be withdrawn. 
The Office Action also appears to assert that Page 3, paragraph 3 of Edell discloses “providing a plurality of corresponding labels identifying the plurality of queries as closed ended queries” as claimed. The assertion is respectfully traversed, as the labels on page 3 of Edell are names of folders containing a data set. The labels appear to indicate whether text is open ended or not, as opposed to the claimed labels of closed ended queries. Thus, Edell lacks “providing a plurality of corresponding labels identifying the plurality of queries as closed ended queries” as recited in claim 1.
Finally, the model of Edell classifies text as to whether or not it is openended as opposed to the claimed model that classifies closed ended queries.”

The Examiner respectfully disagrees. Edell discloses cleaning a dataset to “change the label for the question types for close-ended questions” by simply replacing a yes/no into a yes_no using an automated script.  As broadly used in the claim, “defining an intent for detecting closed ended queries” is met by this implementation of Edell. This data, once cleaned, is provided by Edell as text files sorted into folders a machine learning model generator such as Textclass which “uses Classificationbox to build models using text files in folders”. The text files of Edell are converted into folders comprising at least closed ended queries, previously described by Edell as the cleaned yes_no dataset. This anticipates the broadly claimed provision of a plurality of queries comprising training data and corresponding labels identifying the queries as closed-ended questions.  Applicant’s assertation of separate elements does not preclude the method provided by Edell as the above method of Edell anticipates each and every limitation of the claim.  The method of Edell finally generates a model that classifies both open ended and closed ended questions based on the labeled input training data.  The arguments are not persuasive.

Applicant further argues (Remarks 02/04/2022 page 8), regarding claim 1:
“Claim 1 has also been amended to include a “seeding a model with a plurality of entities comprising words.” The model is then generated to classify “closed ended queries as a function of the training data and entities.” This element is lacking from Edell, as Edell only trains its model based on the dataset comprising text to be identified as openended.”

The Examiner respectfully disagrees. The labeled text file folders of Edell are used as seeding for the eventual produced model and do comprise a plurality of words.  The argument is not persuasive.
Claims 12 and 19 recite limitations similar to claim 1 and are similarly rejected.

Applicant argues (Remarks 02/04/2022 page 8), regarding claim 2:
“Claim 2 recites that the entities comprise words representative of problems selected as a function of a domain specific grammar. This element is not found in Edell, as Edell trains based on labeled files of questions, makes no reference to domain specific grammars, and also makes no mention of words representative of problems used to seed the model.”

The Examiner respectfully disagrees. The method of Edell explicitly uses the well-known machine learning model creation tool Classificationbox.  As previously presented in the prior art of record in the Non-Final Rejection of 09/02/2021, Ryer (“Introducing Classificationbox: Easily build your own text/image/data machine learning classifier inside a Docker container”, from: https://blog.machinebox.io/introducing-classificationbox-easily-build-your-own-text-image-data-machine-learning-classifier-9f8912e50a97, February 20, 2018, pages 1-6) discloses that Classificationbox classifies various data including text data including detecting language types of input text, thereby automatically categorizing text into one or more classes.  Accordingly, Edell does anticipate the machine learning service categorizing words representative of problems according to a domain specific grammar, such as the grammar present in a dataset of “Amazon product categories”.

Applicant argues (Remarks 02/04/2022 page 9), regarding claim 3:
“Claim 3 recites that: “the machine learning model generator provides a confidence level with a classification of each query.” The Office Action asserts that page 6, paragraphs 1-3 of Edell as disclosing this claim. The assertion is respectfully traversed, as such paragraphs provide accuracy statistics, and does not mention a confidence level for classifications of individual queries as claimed.”

The Examiner respectfully disagrees. The accuracy indicated by Edell is a result of the validation process of checking known answers against what the model is predicting, i.e. an indication of the confidence level for the prediction.  This is done for “tens of thousands of examples” which, as previously discussed, involves the classification of each query.  The argument is not persuasive.

Applicant argues (Remarks 02/04/2022 page 9), regarding claim 4:
“The rejection of claim 4 references language in Edell that appears to have nothing to do with the particular words listed in claim 4. In addition, such words listed in claim 4 are now used to seed the model. No such seeding using particular words is found in Edell.”

The Examiner respectfully disagrees.  Claim 4 requires that queries with particular verbs result in higher confidence.  Edell discloses boosting the accuracy rate through balancing the data and providing additional data sets.  As previously discussed, the use of Classificationbox performs the individual language service which interprets and categorizes the language by word in the text files.  Accordingly, Edell’s boosting of accuracy depends on the particular language of the queries, which anticipates the claim as broadly stated.  The argument is not persuasive.

Applicant argues (Remarks 02/04/2022 page 9), regarding claim 6:
“Claim 6 indicates that the seed words are representative of emotions. No such teaching is found in Edell.”

The Examiner respectfully disagrees. Edell uses as initial input a “very large dataset of Amazon questions and answers”.  This data broadly anticipates words representative of emotions. The argument is not persuasive.

Applicant argues (Remarks 02/04/2022 page 9), regarding claim 7:
“Claim 7 recites that the entities are tailored to a specific domain of product development. No such teaching was found in Edell.”

The Examiner respectfully disagrees. Again, Edell uses as initial input a “very large dataset of Amazon questions and answers”.  This data broadly anticipates entities tailored to a specific domain of product development. The argument is not persuasive.

Applicant states (Remarks 02/04/2022 page 9), regarding claim 9:
“Claim 9 indicates that the entities comprising adjectives and adverbs when used to seed the model result in high confidence levels that the query is leading.”

Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  However, the Examiner again notes that Edell discloses boosting the accuracy rate through balancing the data and providing additional data sets.  As previously discussed, the use of Classificationbox performs the individual language service which interprets and categorizes the language by word in the text files.  Accordingly, Edell’s boosting of accuracy depends on the particular language of the queries.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edell, “How to use AI to detect open-ended questions for non-datascientists”, from: http://towardsdatascience.com/how-to-use-ai-to-detect-open-ended-questions-for-non-datascientists-e2ef02427422, May 18, 2018, pages 1-7, from Applicant’s IDS of 09/03/2019, previously presented.

Regarding claim 1, Edell discloses a computer method of training an empathy model for detecting a type of query (page 1 paragraph 1 – page 2 paragraph 2: detecting query/question type using machine learning), the method comprising: 
defining an intent for detecting closed ended queries (page 2 paragraph 5-8: initializing closed ended questions by cleaning up dataset); 
providing a plurality of queries that are closed ended queries to a machine learning model generator, said plurality of queries comprising training data (page 3 paragraph 3: providing yes_no closed ended queries data set to machine learning trainer); 
providing a plurality of corresponding labels identifying the plurality of queries as closed ended queries (page 3 paragraph 3: closed ended queries are labeled yes_no);
seeding a model with a plurality of entities comprising words (page 3 paragraph 3: labeled text file folders of Edell are used as seeding, page 6 paragraphs 1-3: the eventual produced model comprises the plurality of seed words of the dataset text files); and 
generating a model that classifies closed ended queries as a function of the training data and entities (page 6 paragraphs 1-3: generating machine learning model using Machine Box, Classificationbox and Textclass).  

Regarding claim 2, Edell discloses the method of claim 1 wherein the machine learning model generator comprises a language understanding machine learning service, and wherein the entities comprise words representative of problems selected as a function of a domain specific grammar (page 6 paragraphs 1: Classificationbox uses the dataset input of Amazon product categories questions and answers).  

Regarding claim 3, Edell discloses the method of claim 1 wherein the machine learning model generator provides a confidence level with a classification of each query (page 6 paragraphs 1-3: Classificationbox accuracy level).  

Regarding claim 4, Edell discloses the method of claim 3 wherein queries beginning with auxiliary verbs comprising the entities including "do", "can", and "would" result in higher confidence levels (page 6 paragraph 2-4: user provides balancing datasets to Classficationbox model service to boost desired confidence levels).  

Regarding claim 5, Edell discloses the method of claim 1 and further comprising: 
providing test queries to the generated model (page 6 paragraph 1-3); 
receiving a classification from the generated model (page 6 paragraph 3); and 
correcting incorrect classifications to further train the model (page 6 paragraph 4: balancing data set to correct classifications).  

Regarding claim 6, Edell discloses the method of claim 1 wherein the entities comprise words representative of emotions (page 6 paragraph 1, page 2 paragraphs 1-2: suitable domain specific Amazon question and answers datasets).  

Regarding claim 7, Edell discloses the method of claim 6 wherein the entities are tailored to a specific domain, the domain comprises product development and includes development stages of customer, problem, concept, and feature (page 6 paragraph 1, page 2 paragraphs 1-2).  

Regarding claim 8, Edell discloses the method of claim 1 and further comprising: 
defining an intent for detecting leading queries (page 6 paragraph 5: repeating process for open ended questions/queries, page 2 paragraph 5-8, page 3 paragraph 3: initializing open ended questions by cleaning up dataset for “openended”); 
providing a plurality of queries that are leading queries to the machine learning model generator (page 3 paragraph 3: closed ended queries are labeled openended); and 
modifying the model to classify leading queries (page 6 paragraphs 1-3: generating machine learning model for openended using Machine Box, Classificationbox and Textclass).  

Regarding claim 9, Edell discloses the method of claim 8 wherein the machine learning model generator provides a confidence level with a classification of each query wherein queries beginning with entities comprising adjectives and adverbs result in higher confidence levels that the query is leading (page 6 paragraph 1-4: balancing datasets of Classificationbox will change confidence levels positively).  

Regarding claim 10, Edell discloses the method of claim 8 and further comprising providing a phrase list to seed the machine learning model generator with emotion intent related terms associated with leading queries, resulting in increasing the confidence levels for queries having such emotion related entities (page 6 paragraph 1-4: balancing datasets of Classificationbox will change confidence levels positively).  

Regarding claim 11, Edell discloses the method of claim 10 wherein the phrase list terms from one or more intents of jobs to be done, closed queries, and problem indicator terms (page 2 paragraphs 1-4: example datasets such as for interview questions/counselors/student teachers).

Regarding claim 12, claim 12 recites limitations similar to claim 1 and is rejected for similar reasons.

Regarding claim 13, claim 13 recites limitations similar to claims 2 and 3 and is rejected for similar reasons.

Regarding claim 14, claim 14 recites limitations similar to claim 4 and is rejected for similar reasons.

Regarding claim 15, claim 15 recites limitations similar to claim 5 and is rejected for similar reasons.

Regarding claim 16, claim 16 recites limitations similar to claim 7 and is rejected for similar reasons.

Regarding claim 17, claim 17 recites limitations similar to claim 8 and is rejected for similar reasons.

Regarding claim 18, claim 18 recites limitations similar to claims 9 and 10 and is rejected for similar reasons.

Regarding claim 19, claim 19 recites limitations similar to claim 1 and is rejected for similar reasons.

Regarding claim 20, claim 20 recites limitations similar to claims 2, 3 and 6, and is rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179